Citation Nr: 1218315	
Decision Date: 05/23/12    Archive Date: 05/31/12

DOCKET NO.  09-42 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for residuals of lumbar strain.  

2.  Entitlement to service connection for peripheral nerve damage of the right lower extremity.  

3.  Entitlement to service connection for peripheral nerve damage of the left lower extremity.  

4.  Entitlement to service connection for tinnitus.  

5.  Entitlement to an initial rating in excess of 10 percent for residuals of injury to the left knee, to exclude the period from January 26, 2009, through February28, 2009, when a temporary total rating (TTR) was in effect for convalescence following surgery.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from June 1990 to June 1993, August 2003 to January 2004, and July 2007 to June 2008.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

In April 2012, the Board received additional evidence reflecting that the Veteran had been awarded Social Security Administration (SSA) benefits beginning that same month.  The Veteran, through his representative, waived his right to initial consideration of the newly submitted SSA award letter by the agency of original jurisdiction in an April 2012 letter.  Accordingly, the Board will consider the new evidence in the first instance in conjunction with the issues on appeal.  38 C.F.R. §§ 19.9, 20.1304(c) (2011).  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on his part.



REMAND

Review of the record reveals that this case must be remanded for further evidentiary development for reasons explained below.  

As reported earlier, the Veteran was recently awarded SSA disability benefits.  It is unclear whether any of the medical records used to make a determination as to whether the appellant might receive SSA benefits correspond to the current claims.  As such, these records may have an effect on the appellant's claims now before the Board.  The duty to assist particularly applies to relevant evidence known to be in the possession of the Federal Government, such as Social Security records.  See 38 C.F.R. § 3.159(c)(2) (2011); see also Dixon v. Gober, 14 Vet. App. 168, 171 (2000).  Moreover, to ensure that the VA record on appeal is complete, SSA records should be requested.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (in uncertain cases or where there is a reasonable possibility that records are relevant to a claim, VA must assist the claimant in obtaining the records).

Therefore, the Board will return the claims to the AMC/RO so that it may obtain all available records relating to the appellant's claim for SSA benefits.

With respect to the issue of entitlement to an initial rating in excess of 10 percent for a left knee disorder, the Veteran underwent left knee diagnostic arthroscopy in January 2009.  Records dated subsequent to the surgery reflect that he tolerated the procedure well and was released to return to work in late February 2009.  In March 2009, his surgical incisions were well healed.  There was no erythema or drainage.  There was no knee effusion, and he was neurovascularly intact distally.  He was able to weight bear without pain, and the knee was stable to varus and valgus stress.  There was no tenderness to palpation on the medial or lateral joint line.  There was, however, exquisite tenderness along the undersurface of the patella both medially and laterally.  He had full range of motion of the knee.  The examiner noted that she had spoken at length with the Veteran about his patellofemoral arthritis which she believed was the cause of his continuing pain and episodes of giving way due to pain.  Subsequently dated records pertinent to the left knee are not of record.  

Based on the above, there is insufficient evidence on file on which to make a reasoned determination on the issue of entitlement to an initial evaluation in excess of 10 percent for service-connected residuals of left knee injury based on the appropriate Diagnostic Codes (DCs), to include 5260 (limitation of flexion of the knee) and 5257 (impairment of the knee).  The Board therefore finds that a contemporaneous examination of the Veteran's service-connected left knee disorder is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him since 2010 for the disorders at issue.  Any records that are not currently included in the claims file should be obtained and added to the file.  With any necessary authorization from the Veteran, the AMC should attempt to obtain copies of pertinent treatment records identified by the Veteran that are not currently of record.  All efforts to obtain these records must be documented in the claims file.  If any records cannot be obtained, it should be so stated, and Veteran is to be informed of such.  If pertinent records are received, the AMC should ensure that VCAA examination and medical opinion requirements under 38 C.F.R. § 3.159(c)(4) are met as to the issues on appeal.  

2.  The AMC/RO should also request all documents pertaining to any award of benefits from the SSA, and specifically request a copy of the decision awarding any benefits and copies of the medical records, upon which the SSA based its decision.  All correspondence received from SSA should be included in the claims folder for future review, including any negative responses received from SSA.  In requesting these records, the RO should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  

3.  The RO will schedule the Veteran for an examination to determine the current level of severity of his left knee disorder.  The claims folder and a copy of this Remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  Any indicated studies should be performed and the examination report should comply with all AMIE protocols for rating knee disabilities.

All indicated studies, including X-ray and range of motion studies in degrees, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain. 

Additionally, the examiner must indicate whether, and to what extent, the Veteran has any instability in his left knee. 

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.

The examiner should also provide an opinion concerning the impact of the left knee disorder on the Veteran's ability to work. 

The supporting rationale for all opinions expressed must be provided. 

4.  The RO must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of his claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable. 

5.  Thereafter, the RO will review the claims file and ensure that the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented. 

6.  After the above have been completed, the RO will 
re-adjudicate the Veteran's claims as listed on the title page of this decision.  If any benefit sought on appeal remains denied, the Veteran and his representative will be issued an appropriate supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

